DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the seal element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14-18 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12-13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Resink (US 2016/0097252).
With respect to claim 1: Resink discloses an apparatus comprising: 
a mandrel (100);
a packer (10) having: 
a constrained portion (12a, 12d) coupled to the mandrel (Figs. 4-5), and 
an unconstrained portion (12b, 12c) made of a swellable material (¶ [0027]) and coupled to the constrained portion (Figs. 4-5), wherein the unconstrained portion is free to move with respect to the mandrel (Fig. 5).
With respect to claim 2: Resink further discloses the constrained portion of the packer has an outside diameter and is coupled to the mandrel by one or more of: 
(a) a bond between the constrained portion and the mandrel (¶ [0029, 0051]), 
(b) a hoop (14) against the outside diameter of the constrained portion to capture the constrained portion against the mandrel (Figs. 4-5; ¶ [0030-31]), 
(c) a bond between the constrained portion and a slide around the mandrel, 
(d) a hoop embedded in the constrained portion to capture the constrained portion against the mandrel.
With respect to claim 7: Resink further discloses the constrained portion is integral with the unconstrained portion (Figs. 4-5; ¶ [0027]).
With respect to claim 12: Resink further discloses reinforcing material (22) embedded in the unconstrained portion (Fig. 9).
With respect to claim 13: Resink discloses a method for establishing a seal between a mandrel and a borehole (Fig. 5) comprising: 
manufacturing a packer (10) having: 

an unconstrained portion (12b, 12c) made of a swellable material (¶ [0027]) and coupled to the constrained portion (Figs. 4-5); 
coupling the constrained portion of the seal element to the mandrel (Figs. 4-5) leaving the unconstrained portion free to move with respect to the mandrel (Fig. 5); 
positioning the mandrel and seal element in the borehole (Fig. 5; ¶ [0032, 0053]); 
energizing the packer so that the unconstrained portion swells away from the mandrel and against the borehole to form a cup (Fig. 5; ¶ [0015, 0027, 0037, 0058]).
With respect to claim 17: Resink further discloses coupling the constrained portion of the packer to the mandrel includes one or more of: 
bonding the constrained portion to the mandrel (¶ [0029, 0051]), 
capturing the constrained portion against the mandrel with a hoop (14) against an outside diameter of the constrained portion (Figs. 4-5; ¶ [0030-31]), 
bonding the constrained portion to a sleeve around the mandrel, and 
capturing the constrained portion against the mandrel with a hoop embedded in the constrained portion.
With respect to claim 19: Resink discloses an apparatus comprising: 
a mandrel (100); 
a packer (10) having:
a constrained portion (12a, 12d) made of a swellable material (¶ [0027]) coupled to the mandrel (Figs. 4-5), and 
an unconstrained portion (12b, 12c) made of a swellable material (¶ [0027]) and coupled to the constrained portion (Figs. 4-5), wherein the unconstrained portion is free to move with respect to the mandrel (Fig. 5).
With respect to claim 20: Resink further discloses the constrained portion is integral with the unconstrained portion (Figs. 4-5; ¶ [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Resink as applied to claims 1 and 13 above, and further in view of Solhaug (US 2015/0144326).
With respect to claim 3: Resink further discloses further discloses the unconstrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). Resnick does not disclose the unconstrained portion is made from a material selected from the group consisting of a water-swelling rubber and an oil-swelling rubber. Solhaug teaches oil-swelling rubber are known in the art (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the oil-swelling rubber of Solhaug for the generic fluid-swelling material of Resink since doing so would perform the same result of swelling in response to a fluid in a wellbore to form a seal.
With respect to claim 4: Resink further discloses further discloses the constrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). Resnick does not disclose the constrained portion is made from a material selected from the group consisting of a non-swelling material, a water-swelling rubber, a water-contracting rubber, and an oil-swelling rubber. Solhaug teaches oil-swelling rubber are known in the art (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the oil-swelling rubber of Solhaug for the generic fluid-
With respect to claim 15: Resink further discloses further discloses the constrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). Resnick does not disclose energizing the packer includes exposing the unconstrained portion to one or more of: water-based fluid, oil-based fluid, or heat. Solhaug teaches oil-swelling rubber that are energized when exposed to oil-based fluids are known in the art (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the oil-swelling rubber and oil-based fluid of Solhaug for the generic fluid-swelling material and generic fluid of Resink since doing so would perform the same result of swelling in response to a fluid in a wellbore to form a seal.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Resink alone.
With respect to claim 5: Resink discloses all aspects of the claimed invention except for the constrained portion is bonded to the unconstrained portion by one or more of: 
(a) an adhesive bond between the constrained portion and the unconstrained portion, or 
(b) an in-mold bond between the constrained portion and the unconstrained portion.
Examiner takes official notice that it is old and well known in the art to attach structures to be connected by adhesive/in-mold bonds. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the bonds known in the art for the integrally formed structure of Resink, since it has been held that constructing a formally integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 8: Resink further discloses having two packers (10) where mounted in opposite directions on the mandrel (¶ [0054]) so that one packers concave side points towards one end of the mandrel and the other packers concave pointed towards the opposite end of the mandrel (¶ [0054]). Resink does not disclose the two seals are integrally formed so that the unconstrained portion has a first unconstrained portion part integral with a first end of the constrained portion and a second unconstrained portion part integral with a second end of the constrained portion. It would have been obvious to one having ordinary skill in the art at the time of filing to make the two packers of Resink integral, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Resink as applied to claim 1 above, and further in view of Rummel (US 6,640,893).
With respect to claim 9: Resink discloses all aspects of the claimed invention except for the constrained portion has a first constrained portion part integral with a first end of the unconstrained portion and a second constrained portion part integral with a second end of the unconstrained portion. Rummel teaches it is known in the art for a packer to have a first constrained portion part (lower part of 5 between 13 and 7 in Fig. 1) integral with a first end of an unconstrained portion (part of 5 between upper and lower 13 in Fig. 1) and a second constrained portion part (upper part of 5 between 13 and 7 in Fig. 1) integral with a second end of the unconstrained portion (part of 5 between upper and lower 13 in Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the dual constrained portions of Rummel with the invention of Resink since doing so is one of a finite number of options. Packers can be constrained at two ends, at one end or along the entire length. It is within the ordinary skill in the art at the time of filing to select from a finite number options. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Resink as applied to claim 13 above, and further in view of Klug (US 2009/0205841).
With respect to claim 14: Resink discloses all aspects of the claimed invention except for binding the unconstrained portion with a dissolvable material. Klug teaches it is known in the art to bind a swellable material (28; ¶ [0026]) with a dissolvable material (30; ¶ [0028, 0034, 0039, 0040]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the binding of the unconstrained portion with a dissolvable material of Klug with the invention of Resink since doing so would allow more control over when and how the swellable material swells (¶ [0008, 0030, 0037]).

Claims 1, 6, 10-11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Porta (US 2014/0361497) in view of Resink.
With respect to claim 1: Porta discloses an apparatus comprising: 
a mandrel (404);
a packer (400) having: 
a constrained portion (424, 410, 405) coupled to the mandrel (Figs. 4A, 4b, 4c), and 
an unconstrained portion (422) coupled to the constrained portion (Figs. 4a, 4b, 4c), wherein the unconstrained portion is free to move with respect to the mandrel (Fig. 4c).
Porta does not disclose the unconstrained portion is made of swellable material. Resink teaches an unconstrained portion (12b, 12c) of a cup seal (10) is made of swellable material (¶ [0027]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta since doing so would perform the same predictable result of forming a seal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
With respect to claim 6: Porta from the combination of Porta and Resink further teaches a spring (436) to urge the unconstrained portion away from the mandrel (¶ [0045]; Figs. 4a, 4b, 4c).
With respect to claim 10: Porta from the combination of Porta and Resink further teaches a pressure port (444) into a space between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c) through one or more of: the mandrel, the unconstrained portion, the constrained portion (through 410; Figs. 4a, 4b, 4c), or a coupling between the unconstrained portion and the first end of the unconstrained portion.
With respect to claim 11: Porta from the combination of Porta and Resink further teaches a pressure source (source of solvent; ¶ [0046]) coupled (gains access to the pressure port, 444, through 414 so it is fluidly coupled; ¶ [0046]) to the pressure port (Figs. 4a, 4b, 4c), wherein the pressure source is one of: internal to the mandrel or outside the mandrel (Figs. 4a, 4b, 4c; ¶ [0045-46]).	
With respect to claim 13: Porta discloses a method for establishing a seal between a mandrel and a borehole comprising: 
manufacturing a packer (400) having: 
a constrained portion (424, 410, 405), and 
an unconstrained portion (422) coupled to the constrained portion (Figs. 4a, 4b, 4c); 
coupling the constrained portion of the seal element to the mandrel (404) leaving the unconstrained portion free to move with respect to the mandrel (Figs. 4a, 4b, 4c); 
positioning the mandrel and seal element in the borehole (Figs. 4a, 4b, 4c); 
energizing the packer so that the unconstrained portion moves away from the mandrel and against the borehole to form a cup (Fig. 4c; ¶ [0039-46]).
Porta does not disclose the unconstrained portion is made of swellable material. Resink teaches an unconstrained portion (12b, 12c) of a cup seal (10) is made of swellable material (¶ [0027]) that swells away from a mandrel (100) and against a borehole to form a cup (Fig. 5; ¶ [0015, 0027, 0037, 0058]). It would Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
With respect to claim 16: Porta from the combination of Porta and Resink further teaches energizing the packer comprises pressurizing (fluid enters which increases pressure; ¶ [0045-46]) a space (448) between the unconstrained portion and the mandrel (Figs. 4a, 4b, 4c).
With respect to claim 18: Porta from the combination of Porta and Resink further teaches providing a spring (436) between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672